Citation Nr: 0724785	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-24 495	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bladder dysfunction 
secondary to 
service-connected multiple level herniated discs with lumbar 
radiculopathy.  

2.  Entitlement to an initial rating higher than 40 percent 
for multiple level herniated discs with lumbar radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and his brother


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from January to March 1983 
with apparent additional, subsequent, unverified service in 
the National Guard.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2003 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which granted service connection for multiple level herniated 
discs with lumbar radiculopathy and assigned a 40 percent 
rating retroactively effective from December 20, 2002.  The 
RO deferred consideration of an additional claim, for service 
connection for bladder dysfunction secondary to this low back 
disability, pending the results of a VA examination and 
medical nexus opinion and consideration of other additional 
evidence.  The RO later issued a decision in January 2004 
also denying that claim.

An even more recent March 2005 RO decision granted service 
connection for major depressive disorder and assigned a 50 
percent rating for that disability retroactively effective 
from January 19, 2005.  The RO also granted a 
total disability rating based on individual unemployability 
(TDIU), with the same retroactive effective date.  The RO 
sent the veteran a letter on March 10, 2005 notifying him of 
that decision and apprising him of his procedural and 
appellate rights.  In response, he filed a timely notice of 
disagreement (NOD) in May 2005 with the initial rating 
assigned and the RO sent him a statement of the case (SOC) 
in November 2005.  He, his wife, and his brother testified at 
a videoconference hearing before the Board in October 2006.  
And during that hearing, he and his representative indicated 
they wanted the hearing transcript to serve as the 
substantive appeal (VA Form 9) concerning this additional 
claim.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) 
(where the U. S. Court of Appeals for Veterans Claims (Court) 
held that testimony offered at a hearing, once transcribed, 
can satisfy the requirement that a statement such as a 
VA Form 9 be "in writing").  See also 38 C.F.R. § 20.202 
(2006) (permitting "correspondence containing the necessary 
information" to substitute for the VA Form 9).

But even were the Board to accept the hearing testimony in 
lieu of a VA Form 9 concerning the initial rating for the 
major depressive disorder, it is nonetheless untimely because 
the veteran needed to perfect his appeal of this claim by 
March 10, 2006 (i.e., within one year of receiving 
notification of the RO's March 10, 2005 decision assigning 
the initial 50 percent rating for this condition).  See 
38 C.F.R. § 20.302(b) (2006).  His hearing testimony was not 
until several months after that deadline.  Consequently, if 
he still wants a higher rating for his major depressive 
disorder, he needs to file a claim at the RO for an increased 
rating for this condition, inasmuch as he missed the deadline 
for perfecting a timely appeal of the initial rating.  
Compare and contrast the holdings in Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when the veteran timely 
appeals his initial rating for a disability, VA must consider 
whether his rating should be "staged" to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others) and 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern).

Also during the October 2006 videoconference hearing, the 
veteran and his representative requested a permanent and 
total disability rating, separate and apart from the TDIU 
that has already been assigned.  They also appear to have 
raised the issue of entitlement to service connection for 
erectile dysfunction and/or irritable bowel syndrome (IBS) or 
"explosive diarrhea" due to the service-connected low back 
disability.  These additional issues are referred to the RO 
for appropriate development and consideration since the Board 
does not currently have jurisdiction to consider them.  See 
38 C.F.R. § 20.200 (2006).

As for the claims that are before the Board - for service 
connection for bladder dysfunction secondary to the low back 
disability and for an initial rating higher than 40 percent 
for the low back disability, the Board is remanding these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

A preliminary review of the file does not reflect that the 
veteran has been provided Veterans Claims Assistance Act 
(VCAA) notice complying with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  According to this decision, the VCAA notice in a 
case, as here, arising out of claims for service connection, 
must include discussion of the type of evidence needed to 
establish a downstream disability rating and effective date.  
See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Moreover, in Sanders v. Nicholson, 487 F.3d 881 (2007), the 
U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that any errors in a VCAA notice, for any 
of the elements of that notice, are presumed to be 
prejudicial unless rebutted by VA).  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

In addition, during his videoconference hearing before the 
Board in October 2006, the veteran testified he continued to 
receive relevant treatment in the clinic at the local VA 
Medical Center (VAMC) in Philadelphia several times each 
month, and that his symptoms had been getting worse.  The 
most recent VA treatment records currently on file are dated 
in June 2005, so his more recent treatment records should 
also be obtained for consideration.  See 38 C.F.R. 
§ 3.159(c)(2).  He also needs to be scheduled for a VA 
examination to assess the current severity of his low back 
disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

The record also indicates the veteran has applied for Social 
Security Administration (SSA) disability benefits, although 
it is unclear whether that agency has rendered a decision on 
his claim.  Nevertheless, all medical records compiled and 
considered in conjunction with that claim should be obtained, 
in addition to any decision regarding his entitlement to 
disability benefits from the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).



Finally, the Board sees that the VA examiner in July 2003 
indicated that a urological evaluation with cystometry would 
be necessary to determine the etiology of the veteran's 
claimed bladder dysfunction.  This examiner also indicated he 
needed to review the veteran's service medical records (SMRs) 
and private treatment records before rendering an opinion, 
including those pertaining to the veteran's evaluation and 
treatment at Walter Reed Hospital and by his 
civilian physician.  This apparently was arranged, at least 
to an extent, as this VA examiner submitted an addendum in 
September 2003 indicating he had reviewed the entire claims 
file (c-file).  But he also noted there was no documentation 
of a urology consultation, and that, based upon the then 
presently assembled medical records and the history and 
physical examination of the veteran, the examiner could not 
conclude whether the bladder condition at issue is 
secondary to the low back disability.  He added that a 
magnetic resonance imaging (MRI) scan showed a central disc 
bulge at L5-S1, but, unfortunately, no clear conclusion could 
be drawn based upon the evidence at hand.  So, at best, he 
was simply unable to provide the requested opinion, and it 
does not appear the necessary urologic testing or 
consultation was ever obtained.  Although this additional 
testing would probably require the veteran's informed 
consent, an effort nevertheless should be made to complete 
any testing deemed necessary prior to the examiner's 
providing a medical opinion as to whether the veteran's 
claimed bladder dysfunction is due to his service-connected 
low back disability.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Concerning his claims for service 
connection for bladder dysfunction - 
secondary to his low back disability, and 
for an initial rating higher than 
40 percent for his low back disability, 
send the veteran appropriate VCAA notice 
complying with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  

2.  Obtain copies of the veteran's up-to-
date treatment records from the local 
VAMC in Philadelphia, as well as any 
other relevant treatment records he 
identifies.  

3.  Request copies of all records 
compiled in conjunction with the 
veteran's claim for SSA disability 
benefits, including a copy of any 
decision issued by that agency concerning 
his claim.  

4.  Schedule the veteran for a VA 
compensation examination by an urologist.  
And as recommended by the July 2003 VA 
examiner (who also submitted the addendum 
in September 2003), this additional 
examination should include cystometry and 
other urological evaluation and testing 
deemed necessary to determine the 
etiology of the veteran's claimed 
bladder dysfunction.  This assumes the 
veteran provides his informed consent to 
have this procedure.  The claims file 
must be reviewed by the examiner for the 
veteran's pertinent medical history, 
including a complete copy of this remand.  
The examiner's report should set forth in 
detail all current symptoms and clinical 
findings and should include an opinion as 
to the likelihood (very likely, as likely 
as not, or unlikely) that any current 
bladder dysfunction is due to the 
service-connected low back disability - 
multiple level herniated discs with 
lumbar radiculopathy.  The examiner 
should discuss the rationale for 
the opinion, whether favorable or 
unfavorable.  



5.  Also schedule the veteran for a VA 
compensation examination(s) to assess the 
severity of the low back disability - 
both the orthopedic and neurological 
impairment attributable to it.  The 
claims file must be reviewed by the 
examiner for the veteran's pertinent 
medical and other history, including a 
complete copy of this remand.  The 
examiner's report should set forth in 
detail all current symptoms and clinical 
findings, including an estimation of the 
frequency and duration of any 
incapacitating episodes due to 
intervertebral disc syndrome (IVDS).  The 
examiner should also comment on whether 
the veteran has any bowel or bladder 
dysfunction or erectile dysfunction as a 
result of this service-connected low back 
disability.  The examiner should discuss 
the rationale for the opinions, 
whether favorable or unfavorable.  

6.  Then readjudicate the veteran's 
claims in light of the additional 
evidence.  If the appeal is not decided 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

